Case 5:20-cv-01150-JGB-KK Document 19 Filed 03/04/21 Page 1 of 2 Page ID #:104



 1   Jason W. Schaff, SBN 244285
     jws@fsslawfirm.com
 2   FLESHER SCHAFF & SCHROEDER, INC.
     2202 Plaza Drive
 3   Rocklin, CA 95765
     Telephone: 916-672-6558
 4   Facsimile: 916-672-6602
 5   W. Chris Harrison, Pro Hac Vice
     chris.harrison@ogletree.com
 6   OGLETREE, DEAKINS, NASH, SMOAK
     & STEWART, P.C.
 7   6410 Poplar Avenue, Suite 300
     Memphis, Tennessee 38119
 8   Telephone: 901-767-6160
     Facsimile: 901-767-7411
 9
     Attorneys for Defendant
10   BNSF RAILWAY COMPANY
11   MATTHEW E. ROSTON, Bar No. 265944
     ROSTON LAW GROUP, APC
12   matt@rostonlegal.com
     9454 Wilshire Blvd., Suite 850
13   Beverly Hills, CA 90212
     Telephone: (310) 550-6221
14
     Jay A. Kaplan, SBN 86202
15   jkaplan@kaplanlawcorp.com
     Kaplan Law Corporation
16   400 Oceangate, Suite 1125
     Long Beach, California 90802-4356
17   Tel. (562) 372-0506
     Fax (562) 349-0566
18
     Attorneys for Plaintiff
19   TYLER JONES
20                             UNITED STATES DISTRICT COURT
21                         CENTRAL DISTRICT OF CALIFORNIA
22   TYLER JONES, et. al.                  Case No. 5:20-cv-01150-JCB-KK
23                   Plaintiff,            ASSIGNED TO HONORABLE JESUS
                                           G. BERNAL. – COURTROOM 1
24         v.
                                           [PROPOSED] ORDER FOR
25   BNSF RAILWAY COMPANY, et.
     al.                                   STIPULATED PROTECTIVE
26                                         ORDER – DISCOVERY MATTER
                     Defendant.
27

28
Case 5:20-cv-01150-JGB-KK Document 19 Filed 03/04/21 Page 2 of 2 Page ID #:105



 1

 2   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED THAT THE PARTIES’
 3   STIPULATED PROTECTIVE ORDER FILED ON MARCH 2, 2021 IS
 4   GRANTED.
 5
     DATED:    3/4/21              , 2021
 6

 7                                          __________________________________
                                            HONORABLE KENLY KIYA KATO
 8                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
